DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with John Wagner on 03/10/2022.

The application has been amended as follows: (as indicated in bold and underlined)

2. An integrated fuel cell stack and battery system, comprising:
 a fuel cell stack configured to supply power to a propulsion inverter; 
a battery configured to supply power to the propulsion inverter; 
a plurality of system disconnects operably connected to the fuel cell stack and the battery; 
a plurality of bypass diodes operably connected to the fuel cell stack and the battery,
 wherein the plurality of bypass diodes and the plurality of system disconnects are configured to selectively provide power to the propulsion inverter by at least one of the battery or the fuel cell stack either individually or simultaneously;
 a sensor configured to detect an output voltage of  the integrated fuel cell stack and battery system; and
 an output control system configured to cause  the integrated fuel cell stack and battery system to: 
accessed signal from the sensor; 
determine if the accessed first signal is greater than a first threshold voltage as first a determination; and 
operably connect an output of the battery to  the integrated fuel cell stack and battery system by the plurality of system disconnects based on the determination; and 
a voltage limiting device configured to present an output load; and 
a voltage regulating disconnect operably connected to the voltage limiting device and the output of  the integrated fuel cell stack and battery system, the voltage regulating disconnect configured to prevent  output voltage to be greater than a predetermined  threshold voltage on the output of  the integrated fuel cell stack and battery system by switching in the voltage limiting device, based on the  first accessed signal,
 wherein the voltage limiting device includes a calibrated load configured to load the output of  the integrated fuel cell stack and battery system in a case where the output voltage exceeds the predetermined  threshold voltage.

3. (Canceled)

4. (Canceled)

5. The integrated fuel cell stack and battery system according to Claim 2, wherein the voltage regulating disconnect includes a field effect transistor (FET).

accessed signal from the sensor; determine if the  second accessed signal is greater than the second threshold voltage as a second determination; and
 operably connect the voltage limiting device across the output of  the integrated fuel cell stack and battery system by the voltage regulating disconnect based on the second determination.

7. The integrated fuel cell stack and battery system according to claim 2, further comprising a cathode air compressor configured to be powered by at least one of the fuel cell stack or the battery.

8. The integrated fuel cell stack and battery system according to claim 7, further comprising a single pole double throw relay configured to bypass the battery.

9. The integrated fuel cell stack and battery system according to claim 7, wherein a single pole double throw relay is operably connected to a positive terminal of the cathode air compressor.

10. The integrated fuel cell stack and battery system according to claim 2, further comprising a DC to DC converter configured to recharge the battery based on  an output voltage of the fuel cell stack.



accessing a first signal from a sensor to provide a first accessed sensor signal, the sensor configured to detect an output voltage of at least one of a battery or a fuel cell, either individually or in series; 
determining if the first accessed sensor signal is greater than a first threshold voltage to provide a first determination;
 operably connecting the output voltage of at said at least one of said battery or said fuel cell of the battery by a plurality of system disconnects based on the first determination, 
wherein the plurality of system disconnects is operably connected to the fuel cell stack and the battery, and 
wherein a plurality of bypass diodes and the plurality of system disconnects are configured to selectively provide power to a propulsion inverter by at least one of the battery or the fuel cell stack, either individually or simultaneously:
 accessing a second signal from the sensor to provide a second accessed sensor signal; determining if the second accessed sensor signal is above a second threshold to provide a second determination; and
 operably connecting a voltage limiting device across the output voltage of at said at least one of said battery or said fuel cell by a voltage regulating disconnect based on the second determination, wherein the voltage limiting device is configured to present an output load; and 
wherein the voltage regulating disconnect is operably connected to the voltage limiting device and an output of the  integrated fuel cell stack and battery management system, the voltage regulating disconnect configured to prevent an output voltage above a predetermined the  integrated fuel cell stack and battery management system by switching in the voltage limiting device, based on the first accessed sensor signal.

12. (Canceled)

13. The method according to claim 11, further comprising: powering a cathode air compressor by at least one of the fuel cell stack or the battery.

14. The method according to claim 11, further comprising bypassing the output voltage of at said at least one of said battery or said fuel cell of the battery by a single pole double throw relay.

15. The method according to claim 11, further comprising recharging the battery by a DC to DC converter based on the output voltage.
Allowable Subject Matter
Claims 2, 5-11, 13-15 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 2, the prior art of record fails to teach: 
access a first accessed signal from the sensor; 
determine if the accessed first signal is greater than a first threshold voltage as first a determination; and 

a voltage limiting device configured to present an output load; and 
a voltage regulating disconnect operably connected to the voltage limiting device and the output of the integrated fuel cell stack and battery system, the voltage regulating disconnect configured to prevent the output voltage to be greater than a predetermined threshold voltage on the output of the integrated fuel cell stack and battery system by switching in the voltage limiting device, based on the first accessed signal,
 wherein the voltage limiting device includes a calibrated load configured to load the output of the integrated fuel cell stack and battery system in a case where the output voltage exceeds the predetermined threshold voltage.

Regarding claim 11, the prior art fails to teach: 
determining if the first accessed sensor signal is greater than a first threshold voltage to provide a first determination;
 operably connecting the output voltage of at said at least one of said battery or said fuel cell of the battery by a plurality of system disconnects based on the first determination, 
wherein the plurality of system disconnects is operably connected to the fuel cell stack and the battery, and 
wherein a plurality of bypass diodes and the plurality of system disconnects are configured to selectively provide power to a propulsion inverter by at least one of the battery or the fuel cell stack, either individually or simultaneously:

 operably connecting a voltage limiting device across the output voltage of at said at least one of said battery or said fuel cell by a voltage regulating disconnect based on the second determination, wherein the voltage limiting device is configured to present an output load; and 
wherein the voltage regulating disconnect is operably connected to the voltage limiting device and an output of integrated fuel cell stack and battery management system, the voltage regulating disconnect configured to prevent an output voltage above a predetermined second threshold on said output of integrated fuel cell stack and battery management system by switching in the voltage limiting device, based on the first accessed sensor signal.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836